UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6265



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JIMMY LAWRENCE NANCE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-92-135, CA-99-6)


Submitted:   April 30, 1999                 Decided:   June 2, 1999


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jimmy Lawrence Nance, Appellant Pro Se. Thomas Linn Eckert, Assis-
tant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Lawrence Nance seeks to appeal the district court’s

order denying his “Request for Reconsideration, or Alternatively,

Motion to Re-open Section 2255.”       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.      See United States

v. Nance, Nos. CR-92-135; CA-99-6 (W.D. Va. Feb. 11, 1999).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             DISMISSED




                                   2